Citation Nr: 0405725	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-21 280	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine (claimed as a back condition).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and March 2002 rating decisions 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  The initial decision 
denied the claims as not well grounded, a requirement 
eliminated by the Veterans Claims Assistance Act (VCAA).  So 
the RO readjudicated the claims in the latter decision.

The veteran had a hearing at the RO in May 2002 before a 
local hearing officer.

Unfortunately, the Board cannot yet issue a decision in this 
appeal.  So the claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In his substantive appeal (VA Form 9) received in November 
2002, the veteran requested a hearing at the RO before a 
Member of the Board, who are now called Veterans Law Judges 
(VLJs).  In March 2003, he requested a hearing before a 
local hearing officer at the RO in lieu of the hearing before 
a VLJ of the Board.  His hearing was scheduled for May 2003.  
But he submitted a statement prior to the date of that 
hearing, through his representative, indicating he would be 
undergoing surgery on the date of his scheduled hearing.  So 
he requested that his hearing be rescheduled for on or after 
mid-June 2003, which it was; it was rescheduled for late June 
2003.  But he cancelled it.



In September 2003, the veteran again requested a hearing 
before a local hearing officer at the RO, and he indicated 
additional medical records needed to be obtained concerning 
his treatment at the outpatient clinic (OPC) in Winston-
Salem.  His additional medical treatment records were 
obtained, as requested, and discussed in the October 2003 
supplemental statement of the case (SSOC).  His hearing was 
never rescheduled, though.

The Board cannot adjudicate this appeal until the veteran's 
hearing is rescheduled, as requested, or the RO explains why 
his hearing was not rescheduled-bearing in mind he already 
had a hearing before a local hearing officer at the RO in May 
2002 on the very same issues that are currently before the 
Board.  And he already has had his hearing rescheduled once, 
which he canceled, prior to his current request to reschedule 
it again.

Accordingly, this case is REMANDED to the RO for the 
following action:

Either schedule the veteran for another 
hearing before a local hearing officer at 
the RO, at the earliest available 
opportunity, or explain why his hearing 
will not be rescheduled.  If his hearing 
is rescheduled, notify him of the date, 
time and location of it.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he decides that he no 
longer wants a hearing, also document 
this in his claims file.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




